 1   H. Dean Steward SBN 85317
 2   107 Avenida Miramar, Ste. C
     San Clemente, CA 92672
 3   949-481-4900
 4   Fax: (949) 496-6753

 5   Attorney for Defendant
     MICHAEL J. AVENATTI
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES,                               Case No. SA-CR-19-61-JVS
12
                 Plaintiff,                       EX PARTE APPLICATION FOR RE-
13                                                CONSIDERATION OF BAIL PENDING
           vs.                                    TRIAL; DECLARATION OF
14
                                                  COUNSEL; [Proposed] ORDER
15
     MICHAEL J. AVENATTI
16
17         Defendant.
18
19
20         Comes now counsel and applies ex parte for an order re-admitting defendant to
21
     bail, on more restrictive conditions. The changed circumstances are detailed below.
22
23
     Dated: 3-18-20               /s./ H. Dean Steward
                                       H. Dean Steward
24                                     Counsel for Defendant
25                                     Michael J. Avenatti

26
27
28

                                               -1-
 1         TABLE OF CONTENTS
 2
     Table of Authorities                                        3
 3
 4   I. Introduction                                             2

 5   II. Factual Basis                                           2
 6
     III. Conditions of Confinement and Spread of Coronavirus    3
 7
 8   IV. Specific Conditions at the MCC in New York City         4

 9   V. The Bail Reform Act Requires Michael Avenatti’s Release 7
10
     VI. Conditions of Release Are Available
11
12         That Allow Mr. Avenatti To Be Treated Humanly
13         While Also Ameliorating Any Danger to the
14
           Community                                            10
15
16   VII. Calls for Sensible Release
17   VIII. Conclusion                                           11
18
     Proof of Service                                           12
19
20
21
22
23
24
25
26
27
28

                                               -2-
 1   TABLE OF AUTHORITIES
 2
     Cases
 3
 4   Davis v. Ayala 135 S.Ct. 2187 (2015)                               11

 5   Salerno v. U.S. 481 U.S. 739 (1987)                                10
 6
     Stack v. Boyd 341 U.S. 1 (1951)                                    10
 7
 8   U.S. v. Montalvo-Murillo 495 U.S. 711 (1990)                       10

 9   U.S. v. Adams MJ-19- 87-MK (D. Oregon 7-10-19)
10
             WL 3037042                                                  11
11
12   U.S. v. D.W. 198 F.Supp. 3d 18 (E.D.N.Y. 2016)                     11
13   U.S. v. Cordero-Caraballo 185 F.Supp. 2d 143 (D.P.R. 2002)          11
14
     U.S. v. Francis 129 F.Supp. 2d 612 (S.D. N.Y. 2001)                11
15
16   U.S. v. Gonzales-Caudillo 806 F2d 334 (2nd Cir. 1986)               10
17   U.S. v. Johnston CR-17-46-RMM (D.D.D. 9-27-17)
18
             WL 4277140                                                  11
19
20   U.S. v. Mateo 299 F.Supp. 2d 201 (S.D.N.Y. 2004)                    11
21   U.S. v. Raihan CR-20-68-BMC (Southern District of N.Y., 3-12-20)     9
22
     U.S. v. Scarpa 815 F. Supp 88 (S.D.N.Y. 1993)                       11
23
24   U.S. v. Shakur 817 F2d 189 (2nd Cir. 1987)                          10
25   Statutes
26
     18 USC §3142(i)                                                    4,9
27
28

                                              -3-
 1                                         I. Introduction
 2
           Defendant moves the Court for an order re-admitting him to bail. Michael J.
 3
 4   Avenatti, who is a pretrial defendant currently detained at the MCC New York City is

 5   within the group of people the Centers for Disease Control and Prevention (“CDC”)
 6
     has categorized as most-at-risk for contracting COVID-19, a dangerous illness
 7
 8   spreading rapidly across the world, through New York State, and within New York

 9   City. He is a detained prisoner, and therefore far more susceptible to the virus. He has
10
     recently suffered from pneumonia. The Bail Reform Act provides for the “temporary
11
12   release” of a person in pretrial custody “to the extent that the judicial officer
13   determines such release to be necessary for preparation of the person’s defense or for
14
     another compelling reason.” 18 U.S.C. § 3142(i). The health risk to Mr. Avenatti is
15
16   due to of his cell mate at the MCC having been removed from the cell for a severe
17   cough and fever, and given the conditions at the MCC as described in detail below,
18
     necessitates his temporary release on bail until this pandemic has ended. Defendant
19
20   would live in California under home detention with an ankle monitor, with other
21   conditions
22
                                      II. Factual Background
23
24                       Changed Circumstances: COVID-19 Outbreak
25         As of March 12, 2020, the new strain of coronavirus which causes COVID-19,
26
27
28

                                                 -4-
 1   has infected over 132,300 people, leading to at least 4,954 deaths worldwide.1 On
 2
     March 11, 2020, the World Health Organization officially classified COVID-19 as a
 3
 4   pandemic.2 Governor Newsome declared a State of Emergency on March 4, 2020. 3

 5   As of March 12, 2020, there are 325 positive cases in New York State4; there are 95
 6
     positive cases in New York City, where defendant is currently housed.5
 7
 8               III. Conditions of Confinement and Spread of Coronavirus

 9         Conditions of pretrial confinement create the ideal environment for the
10
     transmission of contagious disease.6 Inmates cycle in and out of BOP pretrial facilities
11
12   from all over the world and the country, and people who work in the facilities leave
13   and return daily, without screening. Incarcerated people have poorer health than the
14
     general population, and even at the best of times, medical care is limited in federal
15
16   pretrial detention centers. 7 Many people who are incarcerated also have chronic
17   conditions, like diabetes or HIV, which makes them vulnerable to severe forms of
18
19
20
     1
21     Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times
     (March
     2
              12, 2020), at https://nyti.ms/2U4kmud (updating regularly).
22     WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March
     11, 2020) at https://bit.ly/2W8dwpS.
     3
23     Office of the Governor- https://www.gov.ca.gov/2020/03/04/governor-newsom-
     declares-state-of-emergency-to-help-state-prepare-for-broader-spread-of-covid-19/
     4
24     Novel Coronavirus (COVID-19), New York State Department of Health (March 12,
     2020)
     5
            at https://on.ny.gov/2vfFQvy (updating regularly).
25     Coronavirus, New York City Health (March 12, 2020) at
     https://on.nyc.gov/39ME7wU (updating regularly).
     6
26     Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious
     Diseases 45(8):1047-1055, at https://doi.org/10.1086/521910.
27   7
       Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners
28
     and Jail Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department of
                                                -5-
 1   COVID-19. According to public health experts, incarcerated individuals “are at
 2
     special risk of infection, given their living situations,” and “may also be less able to
 3
 4   participate in proactive measures to keep themselves safe;” “infection control is

 5   challenging in these settings.”8 Outbreaks of the flu regularly occur in jails, and during
 6
     the H1N1 epidemic in 2009, many jails and prisons dealt with high numbers of cases.9
 7
 8   In China, officials have confirmed the coronavirus spreading at a rapid pace in Chinese

 9   prisons, counting 500 cases. 10 Secretary of State Mike Pompeo has called for Iran to
10
     release Americans detained there because of the “deeply troubling” “[r]eports that
11
12   COVID-19 has spread to Iranian prisons,” noting that “[t]heir detention amid
13   increasingly deteriorating conditions defies basic human decency.” 11 Courts across
14
     Iran have granted 54,000 inmates furlough as part of the measures to contain
15
16   coronavirus across the country. 12
17
18
19
20
21
22   Justice, Bureau of Justice Statistics, at
23   https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
     8
       “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-
24   President Mike Pence, and Other Federal, State, and Local Leaders from Public Health
     and  Legal Experts in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
25   9
       Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020)
     at https://bit.ly/2TNcNZY.
26   10
        Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More
     Than 500 Cases Have Erupted, Prompting the Ouster of Several Officials, Business
27   Insider (Feb. 21, 2020) at https://bit.ly/2vSzSRT.
     11
        Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of
28   wrongfully detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10,
     2020) at https://cnn.it/2W4OpV7.
                                                 -6-
 1                      IV. Specific Conditions at the New York MCC
 2
           MCC New York has proven—recently and repeatedly—that it is unable to
 3
 4   protect the health and safety of defendants in their custody. The MCC is a massive

 5   pretrial detention facility: the MCC houses approximately 700 people. The majority of
 6
     the people detained are housed in small two-man cells with a shared toilet and sink,
 7
 8   and eat meals and have recreation in groups of 70 or more. Other units are open

 9   dormitories that house 70 or more inmates without the ability to separate. Mr.
10
     Avenatti is currently held in a 26-man dorm. The medical care at the MCC has
11
12   repeatedly failed to adequately address even routine medical conditions such as
13   diabetes, pregnancy, and anemia. 13 In times of crisis, the medical care has halted
14
     entirely.
15
16         MCC New York has demonstrated a clear inability to appropriately care for
17   defendants just 2 weeks ago. For eight days, every inmate endured a full lockdown,
18
     without access to family members or attorneys, while law enforcement searched for a
19
20   loaded gun brought into the facility by a correctional officer. 14 Federal Defenders of
21   New York clients reported to attorneys that mice and water bugs ran through the units
22
     as guards unblocked holes in walls and vents that inmates had stuffed with clothing to
23
24
25
26   12
        Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of
     Coronavirus, The Associated Press (Mar. 7, 2020) at
27   https://apnews.com/af98b0a38aaabedbcb059092db356697.
     13
        E.g., National Association of Women Judges (NAWJ) Women in Prison Committee
28   (WIP) Second Visit to BOP’s Metropolitan Detention Center (MDC), Brooklyn, New
     York, June 3, 2016, at https://bit.ly/39JRhdW.
                                               -7-
 1   prevent pests. Mr. Avenatti’ s cell contained 3 rats. Inmates on one unit were forced
 2
     to share one toilet among twenty-six people, and prevented from washing their
 3
 4   clothing: prime conditions for the spread, rather than containment, of infectious

 5   disease. On other units, toilets overflowed in two-man cells, spreading raw sewage.
 6
     Inmates with serious medical conditions, including AIDS and anemia, were denied
 7
 8   medications or medical care. Female inmates were denied feminine hygiene supplies.

 9   No clean drinking water was provided; inmates were forced to drink from their
10
     bathroom sinks, from which brown water often ran.
11
12          To date, the MCC has not met even the most basic recommendations of the
13   CDC for preventing the spread of the coronavirus. MCC has no screening mechanism
14
     in place for staff or visitors, other than self-reporting. The MCC lacks even a basic
15
16   sign advising people who have traveled to the highest-risk countries not to enter. Staff
17   are not wearing face masks or gloves. As of March 13, the facility did not have hand
18
     sanitizer available.15 The MCC has no soap, hot water, or paper towels in the visitors’
19
20   bathroom. Only those inmates who have money for commissary will be able to
21   purchase antibacterial soap. The facility has no testing for COVID-19 available, and
22
     does not know when, if ever, it will have tests. There is no medical ward or facility in
23
24   the institution.
25
26   14
        See Stephen Rex Brown, Strip Searches, Frozen Bologna Sandwiches and Wrecked
     Cells: MCC Inmates Detail Lockdown Due to Smuggled Gun, N.Y. Daily News, Mar.
27   6, 2020, at https://bit.ly/2xqbgjw.
     15
        On March 12, 2020, the Warden of the MCC advised that they are seeking to order
28   hand sanitizer, and that the BOP has relaxed its strictures on hand sanitizer during this
     period. The Warden had no information as to when hand sanitizer might arrive.
                                                -8-
 1         As additional people are arrested who have been out in the community as the
 2
     coronavirus spreads, if they are not symptomatic, they will be brought into the MCC,
 3
 4   and held with the existing population, potentially bringing COVID-19 into this

 5   population held in large numbers, close quarters, and low sanitary conditions. On
 6
     March 12, 2020, Magistrate Judge Orenstein in New York denied a remand
 7
 8   application, holding that increasing the population of the MDC could present a “danger

 9   to the community”—the staff and inmates inside the jail—by potentially bringing the
10
     virus into the facility. U.S. v. Raihan, 20-CR-68 (BMC) (Mar. 12, 2020).
11
12         The MCC has only the most minimal provisions for remote access should a
13   quarantine be necessary: The MCC has one video-conference setup available for all
14
     700 inmates that has not yet been tested to see if it connects with the courthouse or
15
16   Probation.
17
18
                  V. The Bail Reform Act Requires Michael Avenatti’s Release
19
20         A “judicial officer may, by subsequent order, permit the temporary release of the
21   person, in the custody of a United States marshal or another appropriate person, to the
22
     extent that the judicial officer determines such release to be necessary for preparation
23
24   of the person's defense or for another compelling reason.” 18 U.S.C. § 3142(i). The
25   circumstances that existed when Mr. Avenatti was ordered detained have now
26
     changed. There is a pandemic that poses a direct risk to Mr. Avenatti that is far greater
27
28   if he continues to be detained during this public health crisis.

                                                -9-
 1         Mr. Avenatti is vulnerable because his cell mate was removed from the cell due
 2
     to flu-like symptoms, and he is part of the general population incarcerated under
 3
 4   unsanitary and disease-prone conditions. He also had pneumonia six months ago.

 5         As an initial matter, the Bail Reform Act requires that a court should “bear in
 6
     mind that it is only a ‘limited group of offenders’ who should be denied bail pending
 7
 8   trial.” U.S. v. Shakur, 817 F.2d 189, 195 (2d Cir. 1987) (quoting S. Rep. No. 98-225 at

 9   7, as reprinted in 1984 U.S.C.CA.N. 3182, 3189); see U.S. v. Salerno, 481 U.S. 739,
10
     755 (1987) (suggesting that “detention prior to trial or without trial is the carefully
11
12   limited exception” to liberty before trial). One charged with a crime is, after all,
13   presumed innocent. Stack v. Boyle, 342 U.S. 1, 4 (1951). A single individual
14
     unnecessarily detained before trial is one individual too many, and the increasing use
15
16   of the practice places tremendous wear on our constitutional system. U.S. v. Montalvo-
17   Murillo, 495 U.S. 711, 723–24 (1990) (Stevens, J., dissenting, joined by Brennan and
18
     Marshall, JJ.). Due to the crucial interests involved, it follows that a “case-by-case”
19
20   approach is required at any stage of the case in assessing the propriety of pretrial
21   detention. See U.S. v. Gonzales Claudio, 806 F.2d 334, 340 (2d Cir. 1986) (discussing
22
     due process analysis for evaluating propriety of prolonged pretrial detention, and the
23
24   interests at stake) (citations omitted), cert. dismissed sub nom., Melendez-Carrion v.
25   U.S., 479 U.S. 978 (1986).
26
           The courts have long recognized that there is no greater necessity than keeping a
27
28   defendant alive, no matter the charge. As Judge Weinstein in New York held, “We do

                                                - 10 -
 1   not punish those who have not been proven guilty. When we do punish, we do not act
 2
     cruelly. Continued incarceration of this terminally ill defendant threatens both of these
 3
 4   fundamental characteristics of our democracy.” U.S. v. Scarpa, 815 F.Supp.88

 5   (E.D.N.Y. 1993) (pretrial defendant with AIDS facing murder charges released on bail
 6
     because of the “unacceptably high risk of infection and death on a daily basis inside
 7
 8   the MCC”). See also U.S. v. Adams, No. 6:19-mj-00087-MK, 2019 WL 3037042 (D.

 9   Or. July 10, 2019) (defendant charged with violation of the Mann Act and possession
10
     of child pornography and suffering from diabetes, heart conditions and open sores
11
12   released on home detention because of his medical conditions); U.S. v. Johnston, No.
13   17-00046 (RMM) 2017 WL 4277140 (D.D.C. Sept. 27, 2017) (defendant charged with
14
     violation of the Mann Act and in need of colon surgery released to custody of his wife
15
16   for 21 days); U.S. v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002) (badly
17   wounded defendant released to custody of his relatives).
18
           This Court should consider the “total harm and benefits to prisoner and society”
19
20   that continued pretrial imprisonment Mr. Avenatti will yield, relative to the heightened
21   health risks posed to him during this rapidly encroaching pandemic. See U.S. v. D.W.,
22
     198 F. Supp. 3d 18, 23 (E.D.N.Y. 2016); Davis v. Ayala, 135 S. Ct. 2187, 2209 (2015)
23
24   (Kennedy, J., concurring) (calling for heightened judicial scrutiny of the projected
25   impact of jail and prison conditions on a defendant); U.S. v. Mateo, 299 F. Supp. 2d
26
     201, 212 (S.D.N.Y. 2004) (reducing sentence where defendant’s pretrial conditions
27
28   were “qualitatively more severe in kind and degree than the prospect of such

                                               - 11 -
 1   experiences reasonably foreseeable in the ordinary case”); U.S. v. Francis, 129 F.
 2
     Supp. 2d 612, 619-20 (S.D.N.Y. 2001) (reducing sentence in acknowledgment of “the
 3
 4   qualitatively different, substandard conditions to which the Defendant was subjected”

 5   in pretrial detention).
 6
 7   VI. Conditions of Release Are Available That Allow Mr. Avenatti To Be Treated
 8                                     Humanely
                While Also Ameliorating Any Danger to The Community
 9
10         Mr. Avenatti’s conditions of release were:

11         1. $300,000 personal surety bond
12
           2. Two sureties to co-sign
13
14         3. Some travel restrictions
15         4. Pre-trial Services supervision
16
           5. Surrender travel documents
17
18         6. No contact with relevant parties
19         The defense now proposes release to home detention to a residence approved by
20
     Pre-Trial Services with monitoring, no bank accounts or access to funds of any kind
21
22   without pre-approval of Pre-Trial Services and all transactions over $1,000 to be
23   approved in advance by Pre-Trial Services.
24
           From Mr. Avenatti’s perspective, his life—not only his liberty—is on the line,
25
26   creating a powerful incentive to abide by any release conditions the Court may impose
27   and changing the calculus that initially led to the denial of bail in this case. He is a
28
     first time, non-violent offender who has never been found to be a flight risk.
                                                 - 12 -
 1         Critically, during this temporary release, Mr. Avenatti will not be left to his own
 2
     devices, but will be supported and monitored by Pretrial Services. Since 2009, Pretrial
 3
 4   Services’ data has found that only 2.9% of defendants in the highest risk category were

 5   re-arrested for a violent crime while on release.16 Mr. Avenatti will be fully occupied
 6
     preparing for not one, but two federal jury trials upcoming.
 7
 8
 9                          VII. Calls for Sensible Release
10
                  Recently, in our southern California community, the Los Angeles County
11
12   Sheriff has released many low risk prisoners to lessen the chances of a covid 19
13   epidemic in the jail system. Echoing and endorsing this action was the Los Angeles
14
     Times today. In an editorial, they wrote: “Thankfully, a handful of county officials in
15
16   the U.S. also see the wisdom of lowering the danger in jails and prisons by quickly
17   reducing the number of inmates…Virtually no defendant should be admitted to jail
18
     during this emergency who does not pose a risk to public safety.” Editorial Board,
19
20   Inmates, Coronavirus and Us, Los Angeles Times, March 18, 2020 p. A-12.
21
22
                                                V
23
24                                      VIII. Conclusion
25         Mr. Avenatti is among the vulnerable population (exposed potentially to the
26
27
     16
       Thomas H. Cohen, Christopher T. Lowenkamp, and William E. Hicks, Revalidating
28   the Federal Pretrial Risk Assessment Instrument (PTRA): A Research Summary
     (September 2018) at https://www.uscourts.gov/sites/default/files/82_2_3_0.pdf.
                                               - 13 -
 1   virus already, in custody, with prior recent lung issues) at heightened risk of getting
 2
     very sick from this illness. For all of the above reasons, Mr. Avenatti should be
 3
 4   granted re-admittance to bail.

 5
 6
     Dated: 3-18-20                           /s. H. Dean Steward
 7
 8                                                 H. Dean Steward

 9
                                                   Counsel for Defendant
10
11                                                 Michael J. Avenatti
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               - 14 -
 1   DECLARATION OF COUNSEL
 2
     I, H. Dean Steward, declare:
 3
 4   1. I am retained counsel for defendant Michael J. Avenatti. I make this declaration in

 5   support of the attached ex part application for re-admittance to bail.
 6
     2. On Friday, March 13, 2020, I spent 5 hours with my client at the MCC in New York
 7
 8   City. The conditions I have set out above were true that day, and I’m confident that

 9   little has changed.
10
     3. My client informed me at that time that his cellmate had been recently removed
11
12   from his unit with a severe cough and fever. On March 18, 2020, my client informed
13   me that a second person had been removed from his 26-person unit with covid 19
14
     symptoms.
15
16   4. In addition, since his jailing at the MCC in New York City, he was been held in
17   isolation for 30 days, and endured the following, according to defense attorney Danya
18
     Perry:
19
20             •   Mr. Avenatti languished in solitary confinement in a filthy, windowless,
21                 unventilated 10 x 8 cage for 23 or 24 hours a day for the first 30 days. His
22
                   meals were provided through a slot. To the extent he was allowed out of
23
24                 his cell for “exercise,” he was episodically and unpredictably placed in an
25                 adjourning cell of similar dimensions with two rusty pieces of equipment.
26
                   Since he arrived at the MCC, he did not, and has not, felt fresh air or seen
27
28

                                                - 15 -
 1                 the outdoors or even natural light (other than while being transported to
 2
                   and from court).
 3
 4             •   His cell was intolerably frigid and the lights are on 24 hours a day. His
 5
                   ability to sleep, and therefore to function, was severely impacted.
 6
 7
               •   He was monitored and recorded 24 hours a day with two cameras,
 8
                   including when he used the shower and the toilet, both of which were
 9
10                 located in his cell. He was told that he will be written up if he attempts to
11
                   cover himself up for privacy.
12
13             •   He had no access to the law library or the regular library, despite being in
14
                   trial for part of the time in the Nike case.
15
16             •   He had virtually no communication with the outside world. He had no
17
                   access to social visits, he was only rarely provided with his incoming
18
19                 mail, and he was not permitted to listen to the radio or to watch television
20                 (other than during his irregular “exercise” breaks). He was technically
21
                   permitted 15 minutes a day to use the telephone, but his phone privileges
22
23                 were granted only sporadically and unpredictably. He had no email.
24
25
26          These conditions have improved over the last few weeks, but his exposure to

27   covid 19 has increased. Mr. Avenatti suffered from pneumonia 6 months ago and is
28
     particularly susceptible to lung infections.
                                                 - 16 -
 1   5. On March 17 and 18, 2020 I sought the position of government counsel on this
 2
     application. I was informed that the government opposes this application and the relief
 3
 4   sought.

 5   I declare under penalty of perjury that the foregoing is true and correct.
 6
     Dated: 3-18-20                /s./ H. Dean Steward
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               - 17 -
 1
 2
     CERTIFICATE OF SERVICE
 3
 4
 5   I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of age.
 6
     My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672.
 7
 8         I am not a party to the above entitled action. I have caused, on 3-18-20 service

 9   of the defendant’s:
10
     Ex Parte Application for Reconsideration of Bail Pending Trial
11
12   On the following party, using the court’s ECF system:
13
14
     AUSA’S Brett Sagel & Julian Andre
15
16
17   I declare under penalty of perjury that the foregoing is true and correct.
18
     Executed on 3-18-20
19
20   s/ H. Dean Steward
21   H. Dean Steward
22
23
24
25
26
27
28

                                               - 18 -
